
	

113 HR 2252 IH: All Students Achieving through Reform Act of 2013
U.S. House of Representatives
2013-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2252
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2013
			Mr. Polis (for
			 himself, Mr. Petri,
			 Mr. Hinojosa,
			 Mr. Paulsen,
			 Mr. Guthrie,
			 Mrs. Davis of California,
			 Mr. Delaney, and
			 Mr. Schock) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the charter school program under the Elementary
		  and Secondary Education Act of 1965.
	
	
		1.Short titleThis Act may be cited as the
			 All Students Achieving through Reform
			 Act of 2013 or the All-STAR Act of 2013.
		2.ReferencesExcept as otherwise specifically provided,
			 whenever in this Act a section or other provision is amended or repealed, such
			 amendment or repeal shall be considered to be made to that section or other
			 provision of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301
			 et seq.).
		3.PurposeSection 5201 (20 U.S.C. 7221) is amended to
			 read as follows:
			
				5201.PurposeIt is the purpose of this subpart to—
					(1)improve the United States education system
				and educational opportunities for all Americans by supporting innovation in
				public education in public school settings that prepare students to compete and
				contribute to the global economy;
					(2)provide financial
				assistance for the planning, program design, and initial implementation of
				charter schools;
					(3)expand the number
				of high-quality charter schools available to students across the Nation;
					(4)evaluate the
				impact of such schools on student achievement, families, and communities, and
				share best practices between charter schools and other public schools;
					(5)encourage States
				to provide support to charter schools for facilities financing in an amount
				more nearly commensurate to the amount the States have typically provided for
				traditional public schools;
					(6)improve student services to increase
				opportunities for students with disabilities, limited English proficient
				students, and other traditionally underserved students to attend charter
				schools and meet challenging State academic achievement standards; and
					(7)support efforts to strengthen the charter
				school authorizing process to improve performance management, including
				transparency, monitoring, and evaluation of such
				schools.
					.
		4.Program
			 authorizedSection 5202 (20
			 U.S.C. 7221a) is amended to read as follows:
			
				5202.Program
				authorized
					(a)In
				generalThis subpart
				authorizes the Secretary to carry out a charter school program that supports
				charter schools that serve elementary school and secondary school students
				by—
						(1)supporting the
				startup, replication, and expansion of charter schools;
						(2)assisting charter
				schools in accessing credit to acquire and renovate facilities for school use;
				and
						(3)carrying out national and local activities
				to support—
							(A)the development of high-quality charter
				schools;
							(B)the dissemination
				of best practices of charter schools for all schools; and
							(C)the evaluation of
				the impact of the program on schools participating in the program.
							(b)Funding
				AllotmentFrom the amount made available under section 5211 for a
				fiscal year, the Secretary shall—
						(1)reserve 12.5
				percent to support charter school facilities assistance under section
				5204;
						(2)reserve not more than 2.5 percent to carry
				out the technical assistance and best practices under section 5205(a) and the
				evaluation under section 5205(b), of which 1 percent shall be used to carry out
				such evaluation;
						(3)reserve not more
				than 20 percent to award grants for local activities under section 5205(c);
				and
						(4)use the remaining
				amount after the Secretary reserves funds under paragraphs (1) through (4) to
				carry out section 5203.
						(c)Prior grants and
				subgrantsThe recipient of a
				grant or subgrant under this subpart or subpart 2, as such subpart was in
				effect on the day before the date of enactment of the All Students Achieving
				through Reform Act of 2013, shall continue to receive funds in accordance with
				the terms and conditions of such grant or
				subgrant.
					.
		5.Grants to support
			 high-quality charter schoolsSection 5203 (20 U.S.C. 7221b) is amended to
			 read as follows:
			
				5203.Grants to
				support high-quality charter schools
					(a)Grants to
				covered entities
						(1)In
				generalSubject to paragraph (2), from the amount reserved under
				5202(b)(5), the Secretary shall award grants to covered entities having
				applications approved pursuant to subsection (f) to enable such entities
				to—
							(A)award subgrants to
				eligible applicants for—
								(i)opening new
				charter schools;
								(ii)replicating
				high-quality charter school models; or
								(iii)expanding
				high-quality charter schools; and
								(B)provide technical assistance to eligible
				applicants and authorized public chartering agencies in carrying out the
				activities described in paragraph (1) and work with authorized public
				chartering agencies in the State to improve authorizing quality.
							(2)Special
				ruleIn the case in which a
				covered entity that is a State educational agency elects not to receive a grant
				under this section or does not have an application approved under subsection
				(f), the Secretary may award a grant to an eligible applicant that—
							(A)serves such
				State;
							(B)submits an
				application to the Secretary that would be approved pursuant to section 5205(c)
				if such eligible applicant were to apply for a grant under such section;
				and
							(C)has not received a
				grant under such section 5205(c).
							(b)Uses of funds
				for covered entities
						(1)In
				generalA covered entity receiving a grant under this section
				shall—
							(A)use 90 percent of the grant funds to award
				subgrants to eligible applicants, in accordance with the quality charter school
				program described in the covered entity’s application approved pursuant to
				subsection (f), for the purposes described in clauses (i) through (iii) of
				subsection (a)(1)(A); and
							(B)reserve 10 percent
				of such funds to carry out the activities described in subsection (a)(1)(B), of
				which not more than 30 percent may be used for administrative costs which may
				include technical assistance.
							(2)Contracts and
				grantsA covered entity may
				use a grant received under this section to carry out the activities described
				in subparagraphs (A) and (B) of paragraph (1) directly or through grants,
				contracts, or cooperative agreements.
						(c)Program periods;
				peer review; grant number and amount; diversity of projects; waivers
						(1)Program
				periods
							(A)GrantsA grant awarded by the Secretary to a
				covered entity under this section shall be for a period of not more than 3
				years, except that the covered entity may, at the discretion of the Secretary,
				continue to expend grant funds after the end of such 3-year period to award
				subgrants in accordance with
				subsection (b)(1)(A).
							(B)SubgrantsA subgrant awarded by a covered entity to
				an eligible applicant under this section shall be for a period of not more than
				3 years.
							(2)Peer
				ReviewThe Secretary, and
				each covered entity receiving a grant under this section, shall use a peer
				review process to review applications for assistance under this section.
						(3)Grant number and
				amountThe Secretary shall
				ensure that the number of grants awarded under this section and the award
				amounts will allow for a sufficient number of new grants to be awarded under
				this section for each succeeding fiscal year.
						(4)Diversity of
				ProjectsEach covered entity receiving a grant under this section
				shall award subgrants under this section in a manner that, to the extent
				possible, ensures that such subgrants—
							(A)are distributed
				throughout different areas, including urban, suburban, and rural areas;
				and
							(B)will assist
				charter schools representing a variety of educational approaches.
							(5)WaiversThe Secretary may waive any statutory or
				regulatory requirement over which the Secretary exercises administrative
				authority except any such requirement relating to the elements of a charter
				school described in section 5210(1) or to an applicable civil rights
				requirement, if—
							(A)the waiver is
				requested in an approved application under this section; and
							(B)the Secretary
				determines that granting such a waiver will promote the purpose of this
				subpart.
							(d)Limitations
						(1)GrantsA covered entity may not receive more than
				1 grant under this section, unless the entity—
							(A)for each charter school supported under the
				first grant received under this section, provides aggregate data demonstrating
				that the students enrolled in the charter school have experienced demonstrated
				improvement in academic achievement; and
							(B)demonstrates that
				the funds provided under the additional grant will be awarded to replicate
				high-quality charter school models or expand high-quality charter
				schools.
							(2)SubgrantsA charter school may not receive funds from
				more than 1 subgrant awarded to an eligible applicant under this
				section.
						(e)ApplicationsA
				covered entity desiring to receive a grant under this section shall submit an
				application to the Secretary at such time and in such manner as the Secretary
				may require. The application shall include the following:
						(1)Description of
				ProgramA description of the
				covered entity’s objectives in carrying out a quality charter school program
				under this section and how the objectives of the program will be carried out,
				including a description—
							(A)of how the
				entity—
								(i)will support both
				new charter school startup and the expansion and replication of high-quality
				charter school models;
								(ii)will inform
				eligible charter schools, developers, and authorized public chartering agencies
				of the availability of funds under the program;
								(iii)will work with eligible applicants to
				ensure that the applicants access all Federal funds that they are eligible to
				receive, and help the charter schools supported by the applicants and the
				students attending the charter schools—
									(I)participate in the
				Federal programs in which the schools and students are eligible to participate;
				and
									(II)receive the
				commensurate share of Federal funds the schools and students are eligible to
				receive under such programs;
									(iv)in the case in
				which the entity is not a State educational agency—
									(I)will work with the
				State educational agency and the charter schools in the State to maximize
				charter school participation in Federal and State programs for charter schools;
				and
									(II)will work with
				the State educational agency to adequately operate the entity’s program under
				this section, where applicable;
									(v)will ensure
				eligible applicants that receive a subgrant under the entity’s program are
				prepared to continue to operate the charter schools receiving the subgrant
				funds once the funds have expired;
								(vi)will support
				charter schools participating in the entity’s program and that are in local
				educational agencies with large numbers of schools that must comply with the
				requirements of section 1116(b);
								(vii)will work with charter schools
				participating in the entity’s program to promote inclusion of all students and
				support all students once they are enrolled to promote retention;
								(viii)will work with
				such charter schools on recruitment practices, including efforts to engage
				groups that may otherwise have limited opportunities to participate in charter
				schools;
								(ix)will share best and promising practices
				between charter schools and other public schools, including, where appropriate,
				instruction and professional development in science, math, technology, and
				engineering education;
								(x)will ensure the charter schools they
				support can meet the educational needs of their students, including students
				with disabilities and limited English proficient students; and
								(xi)will support
				efforts to increase quality initiatives, including meeting the quality
				authorizing elements described in paragraph (2)(E);
								(B)of the extent to
				which the entity—
								(i)is
				able to meet and carry out the priorities listed in subsection (f)(2);
				and
								(ii)is working to develop or strengthen a
				cohesive statewide system to support the opening of new charter schools,
				replication of high-quality charter school models, and the expansion of
				high-quality charter schools;
								(C)of how the entity will carry out the
				subgrant competition, including—
								(i)a
				description of the application each eligible applicant desiring to receive a
				subgrant will submit, including—
									(I)a description of
				the roles and responsibilities of eligible applicants, partner organizations,
				and management organizations, including the administrative and contractual
				roles and responsibilities;
									(II)a description of
				the quality controls agreed to between the eligible applicant and the
				authorized public chartering agency involved, such as a contract or performance
				agreement, and how a school’s performance on the State’s accountability system
				established under section 1111(b)(2)(A) will be a primary factor for renewal;
				and
									(III)a description of how the eligible applicant
				will solicit and consider input from parents and other members of the community
				on the planning, implementation, and operation of each charter school receiving
				funds under the entity’s program; and
									(ii)a
				description of how the entity will review applications;
								(D)in the case of an entity that partners with
				an outside organization to carry out the entity’s quality charter school
				program, in whole or in part, of the roles and responsibilities of this
				partner;
							(E)of how the entity will support charter
				schools in providing for the transportation needs of their students; and
							(F)of how the entity
				will support diverse charter school models, including models that serve rural
				communities.
							(2)AssurancesAssurances, including a description of how
				the assurances will be met, that—
							(A)each charter school receiving funds under
				the entity’s program will have a high degree of autonomy over budget and
				operations;
							(B)the entity will support charter schools in
				meeting the educational needs of their students as described in paragraph
				(1)(A)(x);
							(C)the entity will
				ensure that the authorized public chartering agency of any charter school that
				receives funds under the entity’s program—
								(i)ensures that each charter school is meeting
				the obligations under this Act, part B of the Individuals with Disabilities
				Education Act, title VI of the Civil Rights Act of 1964, section 504 of the
				Rehabilitation Act of 1973, the Age Discrimination Act of 1975, the Americans
				with Disabilities Act of 1990, section 444 of the General Education Provisions
				Act (commonly known as the Family Educational Rights and Privacy Act of
				1974), and title IX of the Education Amendments of 1972;
								(ii)adequately monitors and hold accountable
				each charter school with respect to recruiting, enrolling, and meeting the
				needs of all students, including students with disabilities and limited English
				proficient students;
								(iii)ensures that each charter school provides
				substantive outreach to students from low-income families in its plans to open
				new charter schools, replicate high-quality charter school models, or expand
				existing high-quality charter schools; and
								(iv)ensures that each charter school solicits
				and considers input from parents and other members of the community on the
				implementation and operation of the school;
								(D)the entity will
				provide adequate technical assistance to eligible applicants to—
								(i)meet the
				objectives described in clauses (vii) and (viii) of paragraph (1)(A) and
				paragraph (2)(B); and
								(ii)enroll traditionally underserved students,
				including students with disabilities and limited English proficient students,
				to promote an inclusive education environment;
								(E)the entity will promote quality
				authorizing, such as through providing technical assistance, to support all
				authorized public chartering agencies in the State to improve the monitoring of
				their charter schools, including by—
								(i)assessing annual performance data of the
				schools, including, as appropriate, graduation rates and student growth;
				and
								(ii)reviewing the
				schools’ independent, annual audits of financial statements conducted in
				accordance with generally accepted accounting principles, and ensuring any such
				audits are publicly reported;
								(F)the entity will
				work to ensure that charter schools are included with the traditional public
				local educational agencies in decision-making about the public school system in
				the State; and
							(G)the entity will ensure that each charter
				school in the State make publicly available, consistent with the dissemination
				requirements of the annual State report card, the information parents need to
				make informed decisions about the educational options available to their
				children, including information on the educational program, student support
				services, and annual performance and enrollment data for the groups of students
				described in section 1111(b)(2)(C)(v)(II).
							(3)Requests for
				waiversA request and
				justification, meeting the requirements of subparagraphs (A) and (B) of section
				5203(c)(5), for waivers of any Federal statutory or regulatory provisions that
				the entity believes are necessary for the successful operation of the charter
				schools that will receive funds under the entity’s program under this section,
				and a description of any State or local rules, generally applicable to public
				schools, that will be waived, or otherwise not apply to such schools.
						(f)Selection
				criteria; priority
						(1)Selection
				criteriaThe Secretary shall
				award grants under this section to covered entities on the basis of the quality
				of the applications submitted under subsection (e), after taking into
				consideration—
							(A)for covered
				entities described in paragraphs (1) and (3) of subsection (i)—
								(i)the degree of
				flexibility afforded by the State’s public charter school law and how the
				entity will work to maximize the flexibility provided to charter schools under
				the law;
								(ii)the ambitiousness
				of the entity’s objectives for the quality charter school program carried out
				under this section;
								(iii)the quality of
				the strategy for assessing achievement of those objectives;
								(iv)the likelihood
				that the eligible applicants receiving subgrants under the program will meet
				those objectives and improve educational results for students;
								(v)the proposed
				number of new charter schools to be opened, and the proposed number of
				high-quality charter schools to be replicated or expanded under the
				program;
								(vi)the entity’s plan
				to—
									(I)adequately monitor
				the eligible applicants receiving subgrants under the entity’s program;
				and
									(II)work with the
				authorized public chartering agencies involved to avoid duplication of work for
				the charter schools and authorized public chartering agencies;
									(vii)the entity’s
				plan to provide adequate technical assistance, as described in the entity’s
				application under
				subsection (e), for the eligible
				applicants receiving subgrants under the entity’s program under this section;
								(viii)the entity’s
				plan to support quality authorizing efforts in the State, consistent with the
				objectives described in
				clause (ii); and
								(ix)the entity’s plan to solicit and consider
				input from parents and other members of the community on the implementation and
				operation of the charter schools in the State;
								(B)for covered
				entities described in paragraphs (2) and (4) of subsection (i)—
								(i)the ambitiousness of the entity’s
				objectives for the quality charter school program carried out under this
				section;
								(ii)the quality of
				the strategy for assessing achievement of those objectives;
								(iii)the likelihood
				that the eligible applicants receiving subgrants under the entity’s program
				will meet those objectives and improve educational results for students;
								(iv)the proposed
				number of new charter schools to be opened, and the proposed number of
				high-quality charter schools to be replicated or expanded under the program;
								(v)the entity’s plan
				to adequately monitor the eligible applicants receiving subgrants under the
				entity’s program;
								(vi)the entity’s plan
				to provide adequate technical assistance, as described in the entity’s
				application under subsection (e), for the eligible applicants receiving
				subgrants under the entity’s program under this section;
								(vii)the extent to
				which the entity has policies and procedures to ensure that charter schools in
				the area served by the entity—
									(I)have equitable
				access to facilities available to other public schools in such area; or
									(II)are not denied
				access to available public school facilities in such area; and
									(viii)the extent to
				which the entity demonstrates support for public school choice and provides
				parents with information regarding charter school alternatives; and
								(C)for covered entities described in
				subsection (i)(2), in addition to taking into consideration the items described
				in clauses (i) through (viii) of subparagraph (B), the entity’s record of
				success in authorizing and supporting high-quality charter schools.
							(2)PriorityIn
				awarding grants under this section, the Secretary shall give priority to
				covered entities to the extent that such entities meet the following
				criteria:
							(A)StatesFor covered entities described in
				paragraphs (1) and (3) of subsection (i):
								(i)The entity is located in a State that has a
				quality authorized public chartering agency that is an entity other than a
				local educational agency.
								(ii)The entity is
				located in a State that does not impose any limitation on the number or
				percentage of charter schools that may exist or the number or percentage of
				students that may attend charter schools in the State.
								(iii)The entity is
				located in a State that ensures equitable financing, as compared to traditional
				public schools, for charter schools and students in a prompt manner.
								(iv)The entity is
				located in a State that uses charter schools and best practices from charter
				schools to help improve struggling schools and local educational
				agencies.
								(v)The entity
				partners with an organization that has a demonstrated record of success in
				developing management organizations to support the development of charter
				schools in the State.
								(vi)The entity
				demonstrates quality policies and practices to support and monitor charter
				schools through factors including—
									(I)the proportion of
				high-quality charter schools in the State; and
									(II)the proportion of charter schools
				enrolling, at a rate similar to traditional public schools, traditionally
				underserved students, including students with disabilities and limited English
				proficient students.
									(vii)The entity supports charter schools that
				support at-risk students through activities such as dropout prevention or
				dropout recovery.
								(viii)The entity
				authorizes all charter schools in the State to serve as school food
				authorities.
								(ix)The entity is
				located in a State that authorizes any charter school to be a local educational
				agency in accordance with State law.
								(x)The entity is
				located in a State that allows appeals of decisions of authorized public
				chartering agencies.
								(xi)The entity is
				located in a State that funds local educational agencies based on an average
				daily enrollment or attendance count or based on more than one annual
				enrollment count.
								(xii)The entity is
				located in a State with a law or policy such that per pupil revenues are shared
				between local educational agencies to reflect split student enrollment in 2 or
				more part-time educational programs operated or authorized by different local
				educational agencies.
								(xiii)The entity has taken steps to ensure that
				all authorized public chartering agencies implement practices that comply with
				nationally recognized best practices for quality charter school
				authorizing.
								(xiv)The entity has policies and procedures to
				ensure that charter schools identified as failing under the accountability
				system established under section 1111(b)(2)(A) of the State in which the entity
				is located are closed, do not have their charters renewed, or are not otherwise
				allowed to continue operating, except in special circumstances determined by
				the State for charter schools—
									(I)designated through
				a State system as alternative education programs with an explicit mission to
				serve students who have failed in traditional systems or large proportions of
				extremely at-risk students, such as students with moderate to profound
				disabilities or incarcerated youth; and
									(II)that are required to comply with the
				accountability system established under section 1111(b)(2)(A) of the
				State.
									(B)Local
				educational agencies and authorized public chartering agenciesFor covered entities described in
				paragraphs (2) and (4) of subsection (i):
								(i)The entity does not impose, to the extent
				allowable under State law, any limitation on the number or percentage of
				charter schools that may exist or the number or percentage of students that may
				attend charter schools.
								(ii)The entity
				provides, to the extent allowed under State law, equitable financing, as
				compared to traditional public schools, for charter schools and students who
				attend such schools in a prompt manner.
								(iii)The entity
				demonstrates quality policies and practices to support and monitor charter
				schools through factors, including the proportion of charter schools enrolling,
				at a rate similar to traditional public schools, traditionally underserved
				students, including students with disabilities and limited English proficient
				students.
								(iv)The entity
				supports charter schools that support at-risk students through activities such
				as dropout prevention or dropout recovery.
								(v)The entity
				authorizes all charter schools it authorizes to serve as school food
				authorities to the extent allowed under State law.
								(vi)The entity has taken steps to ensure that
				it complies with nationally recognized best practices for quality charter
				school authorizing.
								(vii)The entity ensures that charter schools
				identified as failing under the accountability system established under section
				1111(b)(2)(A) of the State in which the entity is located are closed, do not
				have their charter renewed, or are otherwise allowed to continue operating,
				except in special circumstances determined by the State for charter
				schools—
									(I)designated through
				a State system as alternative education programs with an explicit mission to
				serve students who have failed in traditional systems or large proportions of
				extremely at-risk students, such as students with moderate to profound
				disabilities or incarcerated youth; and
									(II)that are required
				to comply with the accountability system established under section
				1111(b)(2)(A) of the State.
									(viii)The entity has
				authorized not less than 3 high-quality charter schools.
								(g)Local uses of
				fundsAn eligible applicant receiving a subgrant under this
				section shall use such funds to open new charter schools, replicate
				high-quality charter school models, or expand existing high-quality charter
				schools, which may include—
						(1)securing a school building through lease or
				purchase and providing the necessary renovations to ensure a strong school
				opening or to meet the needs of increased student enrollment;
						(2)paying startup costs associated with hiring
				teachers to ensure strong school starts;
						(3)providing
				transportation to students to and from charter schools opened, replicated, or
				expanded under this subsection, but only in the case of an applicant that
				demonstrates the capability to continue providing such transportation after the
				expiration of the subgrant funds;
						(4)purchasing
				instructional materials, implementing teacher and principal professional
				development programs, and hiring additional other staff for such charter
				schools; and
						(5)supporting any other necessary startup and
				expansion activities with respect to such charter schools.
						(h)Reporting
				requirementsEach covered
				entity receiving a grant under this section shall submit to the Secretary, at
				the end of each year of the 3-year grant period and at the end of such grant
				period, a report on—
						(1)the number of students served by each
				subgrant awarded under this section and, if applicable, how many new students
				were served during each year of the subgrant period;
						(2)the number of
				subgrants awarded under this section to carry out each of the following—
							(A)the opening of new
				charter schools;
							(B)the replication of
				high-quality charter school models; and
							(C)the expansion of
				high-quality charter schools;
							(3)the progress the
				entity made toward meeting the priorities described in subsection (f)(2), as
				applicable;
						(4)how the entity met
				the objectives of the quality charter school program described in the entity’s
				application under subsection (e);
						(5)how the entity
				complied with, and ensured that eligible applicants complied with, the
				assurances described in the entity’s application; and
						(6)how the entity worked with authorized
				public chartering agencies, including how the agencies worked with the
				management company or leadership of the schools that received subgrants under
				this section.
						(i)Covered entity
				definedFor purposes of this section, the term covered
				entity means—
						(1)a State
				educational agency;
						(2)an authorized public chartering agency that
				is located in a State in which neither the State educational agency nor the
				Governor of the State has received a grant under this section;
						(3)a Governor of a
				State; or
						(4)a local educational agency that—
							(A)is not a charter
				school that is considered a local educational agency under State law;
				and
							(B)is located in a State in which neither the
				State educational agency nor the Governor of the State has received a grant
				under this
				section.
							.
		6.Facilities
			 financing assistanceSection
			 5204 (20 U.S.C. 7221c) is amended to read as follows:
			
				5204.Facilities
				financing assistance
					(a)Grants to
				eligible entities
						(1)In
				generalThe Secretary shall
				use not less than 65 percent of the amount reserved under section 5202(b)(1) to
				award grants to eligible entities that have the highest-quality applications
				approved under subsection (d), after considering the diversity of such
				applications, to demonstrate innovative methods of assisting charter schools to
				address the cost of acquiring, constructing, and renovating facilities by
				enhancing the availability of loan or bond financing.
						(2)Eligible entity
				definedFor purposes of this section, the term eligible
				entity means—
							(A)a public entity,
				such as a State or local governmental entity;
							(B)a private
				nonprofit entity; or
							(C)a consortium of
				entities described in subparagraphs (A) and (B).
							(b)Grantee
				SelectionThe Secretary shall
				evaluate each application submitted under subsection (d), and shall determine
				whether the application is sufficient to merit approval.
					(c)Grant
				CharacteristicsIn awarding
				grants under subsection (a), the Secretary shall award multiple grants of
				sufficient size, scope, and quality so as to ensure an effective demonstration
				of an innovative means of enhancing credit for the financing of charter school
				acquisition, construction, or renovation.
					(d)Applications
						(1)In
				generalTo receive a grant under subsection (a), an eligible
				entity shall submit to the Secretary an application in such form as the
				Secretary may reasonably require.
						(2)ContentsAn
				application submitted under paragraph (1) shall contain—
							(A)a statement
				identifying the activities proposed to be undertaken with funds received under
				subsection (a), including how the eligible entity will determine which charter
				schools will receive assistance, and how much and what types of assistance
				charter schools will receive;
							(B)a description of
				the involvement of charter schools in the application’s development and the
				design of the proposed activities;
							(C)a description of
				the eligible entity’s expertise in capital market financing;
							(D)a description of
				how the proposed activities will leverage the maximum amount of private-sector
				financing capital relative to the amount of government funding used and
				otherwise enhance credit available to charter schools, including how the entity
				will offer a combination of rates and terms more favorable than the rates and
				terms that a charter school could receive without assistance from the entity
				under this section;
							(E)a description of
				how the eligible entity possesses sufficient expertise in education to evaluate
				the likelihood of success of a charter school program for which facilities
				financing is sought;
							(F)a description of how the eligible entity
				will encourage energy-efficient school building practices;
							(G)in the case of an
				application submitted by a State governmental entity, a description of the
				actions that the entity has taken, or will take, to ensure that charter schools
				within the State receive the funding the charter schools need to have adequate
				facilities; and
							(H)such other
				information as the Secretary may reasonably require.
							(e)Charter school
				objectivesAn eligible entity receiving a grant under this
				section shall use the funds deposited in the reserve account established under
				subsection (f) to assist one or more charter schools to access private sector
				capital to accomplish one or both of the following objectives:
						(1)The acquisition
				(by purchase, lease, donation, or otherwise) of an interest (including an
				interest held by a third party for the benefit of a charter school) in improved
				or unimproved real property that is necessary to commence or continue the
				operation of a charter school.
						(2)The construction
				of new facilities, including predevelopment costs, or the renovation, repair,
				or alteration of existing facilities, necessary to commence or continue the
				operation of a charter school.
						(f)Reserve
				account
						(1)Use of
				fundsTo assist charter
				schools to accomplish the objectives described in subsection (e), an eligible
				entity receiving a grant under subsection (a) shall, in accordance with State
				and local law, directly or indirectly, alone or in collaboration with others,
				deposit the funds received under subsection (a) (other than funds used for
				administrative costs in accordance with subsection (g) of this section) in a
				reserve account established and maintained by the eligible entity for this
				purpose. Amounts deposited in such account shall be used by the eligible entity
				for one or more of the following purposes:
							(A)Guaranteeing,
				insuring, and reinsuring bonds, notes, evidences of debt, loans, and interests
				therein, the proceeds of which are used for an objective described in
				subsection (e).
							(B)Guaranteeing and
				insuring leases of personal and real property for an objective described in
				subsection (e).
							(C)Facilitating
				financing by identifying potential lending sources, encouraging private
				lending, and other similar activities that directly promote lending to, or for
				the benefit of, charter schools.
							(D)Facilitating the
				issuance of bonds by charter schools, or by other public entities for the
				benefit of charter schools, by providing technical, administrative, and other
				appropriate assistance (including the recruitment of bond counsel,
				underwriters, and potential investors and the consolidation of multiple charter
				school projects within a single bond issue).
							(2)InvestmentFunds
				received under this section and deposited in the reserve account established
				under paragraph (1) shall be invested in obligations issued or guaranteed by
				the United States or a State, or in other similarly low-risk securities.
						(3)Reinvestment of
				EarningsAny earnings on funds received under subsection (a)
				shall be deposited in the reserve account established under paragraph (1) and
				used in accordance with such paragraph.
						(g)Limitation on
				administrative costsAn eligible entity may use not more than 2.5
				percent of the funds received under subsection (a) for the administrative costs
				of carrying out its responsibilities under this section (excluding subsection
				(k)).
					(h)Audits and
				reports
						(1)Financial Record
				Maintenance and AuditThe financial records of each eligible
				entity receiving a grant under subsection (a) shall be maintained in accordance
				with generally accepted accounting principles and shall be subject to an annual
				audit by an independent public accountant.
						(2)Reports
							(A)Grantee annual
				reportsEach eligible entity
				receiving a grant under subsection (a) annually shall submit to the Secretary a
				report of its operations and activities under this section.
							(B)ContentsEach
				annual report submitted under subparagraph (A) shall include—
								(i)a
				copy of the most recent financial statements, and any accompanying opinion on
				such statements, prepared by the independent public accountant reviewing the
				financial records of the eligible entity;
								(ii)a
				copy of any report made on an audit of the financial records of the eligible
				entity that was conducted under paragraph (1) during the reporting
				period;
								(iii)an evaluation by
				the eligible entity of the effectiveness of its use of the Federal funds
				provided under subsection (a) in leveraging private funds;
								(iv)a
				listing and description of the charter schools served during the reporting
				period, including the amount of funds used by each school, the type of project
				facilitated by the grant, and the type of assistance provided to the charter
				schools;
								(v)a
				description of the activities carried out by the eligible entity to assist
				charter schools in meeting the objectives set forth in subsection (e);
				and
								(vi)a
				description of the characteristics of lenders and other financial institutions
				participating in the activities undertaken by the eligible entity under this
				section (excluding subsection (k)) during the reporting period.
								(C)Secretarial
				reportThe Secretary shall
				review the reports submitted under subparagraph (A) and shall provide a
				comprehensive annual report to Congress on the activities conducted under this
				section (excluding subsection (k)).
							(i)No full faith
				and credit for grantee obligationNo financial obligation of an eligible
				entity entered into pursuant to this section (such as an obligation under a
				guarantee, bond, note, evidence of debt, or loan) shall be an obligation of, or
				guaranteed in any respect by, the United States. The full faith and credit of
				the United States is not pledged to the payment of funds which may be required
				to be paid under any obligation made by an eligible entity pursuant to any
				provision of this section.
					(j)Recovery of
				funds
						(1)In
				GeneralThe Secretary, in accordance with chapter 37 of title 31,
				United States Code, shall collect—
							(A)all of the funds
				in a reserve account established by an eligible entity under subsection (f)(1)
				if the Secretary determines, not earlier than 2 years after the date on which
				the eligible entity first received funds under this section (excluding
				subsection (k)), that the eligible entity has failed to make substantial
				progress in carrying out the purposes described in subsection (f)(1); or
							(B)all or a portion
				of the funds in a reserve account established by an eligible entity under
				subsection (f)(1) if the Secretary determines that the eligible entity has
				permanently ceased to use all or a portion of the funds in such account to
				accomplish any purpose described in subsection (f)(1).
							(2)Exercise of
				AuthorityThe Secretary shall not exercise the authority provided
				in paragraph (1) to collect from any eligible entity any funds that are being
				properly used to achieve one or more of the purposes described in subsection
				(f)(1).
						(3)
				ProceduresThe provisions of sections 451, 452, and 458 of the
				General Education Provisions Act shall apply to the recovery of funds under
				paragraph (1).
						(4)ConstructionThis
				subsection shall not be construed to impair or affect the authority of the
				Secretary to recover funds under part D of the General Education Provisions
				Act.
						(k)Per-Pupil
				facilities aid program
						(1)Definition of
				per-pupil facilities aid programIn this subsection, the term
				per-pupil facilities aid program means a program in which a State
				makes payments, on a per-pupil basis, to charter schools to provide the schools
				with financing—
							(A)that is dedicated
				solely for funding charter school facilities; or
							(B)a portion of which
				is dedicated for funding charter school facilities.
							(2)Grants
							(A)In
				generalFrom the amount reserved under section 5202(b)(1)
				remaining after the Secretary makes grants under subsection (a), the Secretary
				shall make grants, on a competitive basis, to States to pay for the Federal
				share of the cost of establishing or enhancing, and administering per-pupil
				facilities aid programs.
							(B)PeriodThe
				Secretary shall award grants under this subsection for periods of not more than
				5 years.
							(C)Federal
				shareThe Federal share of the cost described in subparagraph (A)
				for a per-pupil facilities aid program shall be not more than—
								(i)90 percent of the
				cost, for the first fiscal year for which the program receives assistance under
				this subsection;
								(ii)80 percent in the
				second such year;
								(iii)60 percent in
				the third such year;
								(iv)40 percent in the
				fourth such year; and
								(v)20 percent in the
				fifth such year.
								(D)State
				shareA State receiving a
				grant under this subsection may partner with 1 or more organizations to provide
				up to 50 percent of the State share of the cost of establishing or enhancing,
				and administering the per-pupil facilities aid program.
							(E)Multiple
				grantsA State may receive more than 1 grant under this
				subsection, so long as the amount of such funds provided to charter schools
				increases with each successive grant.
							(3)Use of
				funds
							(A)In
				generalA State that receives a grant under this subsection shall
				use the funds made available through the grant to establish or enhance, and
				administer, a per-pupil facilities aid program for charter schools in the State
				of the applicant.
							(B)Evaluations;
				technical assistance; disseminationFrom the amount made
				available to a State through a grant under this subsection for a fiscal year,
				the State may reserve not more than 5 percent to carry out evaluations, to
				provide technical assistance, and to disseminate information.
							(C)Supplement, not
				supplantFunds made available under this subsection shall be used
				to supplement, and not supplant, State, and local public funds expended to
				provide per pupil facilities aid programs, operations financing programs, or
				other programs, for charter schools.
							(4)Requirements
							(A)Voluntary
				participationNo State may be required to participate in a
				program carried out under this subsection.
							(B)State
				law
								(i)In
				generalExcept as provided in
				clause (ii), to be eligible to receive a grant under this subsection, a State
				shall establish or enhance, and administer, a per-pupil facilities aid program
				for charter schools in the State, that—
									(I)is specified in
				State law; and
									(II)provides annual
				financing, on a per-pupil basis, for charter school facilities.
									(ii)Special
				RuleNotwithstanding clause
				(i), a State that is required under State law to provide its charter schools
				with access to adequate facility space, but which does not have a per-pupil
				facilities aid program for charter schools specified in State law, may be
				eligible to receive a grant under this subsection if the State agrees to use
				the funds to develop a per-pupil facilities aid program consistent with the
				requirements of this subsection.
								(5)ApplicationsTo
				be eligible to receive a grant under this subsection, a State shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may
				require.
						.
		7.National
			 activitiesSection 5205 (20
			 U.S.C. 7221d) is amended to read as follows:
			
				5205.National
				Activities and grants for local activities
					(a)Technical
				assistance and best practicesFrom the amount reserved under section
				5202(b)(2) for carrying out this subsection, the Secretary shall—
						(1)disseminate technical assistance to covered
				entities in awarding subgrants under section 5203, and eligible entities and
				States receiving grants under section 5204; and
						(2)disseminate best
				practices.
						(b)EvaluationFrom
				the amount reserved under section 5202(b)(2) for carrying out this subsection,
				the Secretary shall, in partnership with the Institute for Education
				Sciences—
						(1)develop relevant performance metrics,
				including student outcome data, for covered entities, eligible applicants, and
				charter schools that receive funds under section 5203;
						(2)assist such
				covered entities, eligible applicants, and charter schools in collecting and
				submitting, on an annual basis, data on such performance metrics to the
				Secretary;
						(3)evaluate the
				performance of and conduct related research to—
							(A)determine which
				policies and practices of covered entities, eligible applicants, and charter
				schools have the greatest impact on student achievement;
							(B)drive continuous
				improvement with respect to relevant performance metrics, including student
				outcome data, for covered entities, eligible applicants, and charter schools
				that receive funds under section 5203; and
							(C)inform the
				distribution of funds to higher performing covered entities, eligible
				applicants, and charter schools; and
							(4)disseminate the
				findings of the research, evaluation, and data collection under this subsection
				to maximize lessons learned for other educators, charter schools, and policy
				makers.
						(c)Grants for local
				activities
						(1)In
				generalFrom the amount reserved under section 5202(b)(3), the
				Secretary shall make grants, on a competitive basis, to eligible applicants for
				the purpose of carrying out the activities described in section 5202(a)(1),
				clauses (i) through (iii) of section 5203(a)(1)(A), and section 5203(g).
						(2)Terms and
				conditionsExcept as otherwise provided in this subsection, each
				grant awarded under this subsection shall have the same terms and conditions as
				a grant awarded to covered entities under section 5203, including the grant
				limitations described in subparagraphs (A) and (B) in section 5203(d)(1),
				except that—
							(A)a charter school that has previously used
				funds received under this subpart for planning or charter school program design
				to open a new charter school may not use funds under this subsection for such
				planning or program design; and
							(B)notwithstanding
				subparagraph (A), an eligible applicant that is a charter management
				organization may receive more than 1 grant under this subsection during a grant
				period to expand a high-quality charter school, replicate a high-quality
				charter school model, or open or one or more high-quality charter schools that
				are based on the charter school model for which the eligible applicant has
				presented evidence of success to the Secretary.
							(3)DefinitionsFor
				purposes of this subsection—
							(A)the term charter management
				organization a nonprofit organization, other nonprofit entity, or a
				group or consortium of such organizations or entities that—
								(i)operates, manages,
				or oversees multiple charter schools by centralizing or sharing certain
				functions and resources among such schools; or
								(ii)desires to open,
				replicate, or expand a high-quality charter school.
								(B)the term
				eligible applicant means—
								(i)an eligible applicant (as defined in
				section 5210) that has not received a grant or subgrant under section 5203;
				or
								(ii)a
				charter management organization.
								(d)Contracts and
				grantsThe Secretary may
				carry out any of the activities described in this section directly or through
				grants, contracts, or cooperative
				agreements.
					.
		8.Records
			 transferSection 5208 (20
			 U.S.C. 7221g) is amended—
			(1)by inserting
			 as quickly as possible and before to the extent
			 practicable; and
			(2)by striking
			 section 602 and inserting section 602(14).
			9.DefinitionsSection 5210 (20 U.S.C. 7221i) is
			 amended—
			(1)in paragraph
			 (1)—
				(A)in subparagraph
			 (H) by inserting (which, if authorized under the State law of the school
			 and the school’s charter agreement, may be a lottery that gives added weight to
			 students eligible for free or reduced price lunch under the Richard B. Russell
			 National School Lunch Act) after lottery;
				(B)by striking
			 and at the end of subparagraph (K);
				(C)by striking the
			 period at the end of subparagraph (L) and inserting ; and;
			 and
				(D)by adding at the
			 end, the following:
					
						(M)may serve prekindergarten or post secondary
				students.
						;
				(2)in paragraph
			 (3)(B), by striking under section 5203(d)(3); and
			(3)by adding at the
			 end the following:
				
					(5)Expansion of a
				high-quality charter schoolThe term expansion of a high-quality
				charter school means significantly increasing the enrollment of a
				high-quality charter school or adding 1 or more grades to such school.
					(6)High-quality
				charter schoolThe term high-quality charter school
				means a charter school that—
						(A)shows evidence of strong academic results,
				including through—
							(i)the percentage of
				students in the proficient or advanced levels of achievements on the State
				academic assessments required under section 1111(b)(3), compared to
				demographically similar schools in the State;
							(ii)the average
				student academic, longitudinal growth from one school year to next school year,
				if available and as determined by the State, on the State academic assessments
				required under section 1111(b)(3) that is above such growth in demographically
				similar schools in the State;
							(iii)in the case of a charter school that is a
				secondary school, high school graduation rates; and
							(iv)college attendance and persistence rates,
				when available;
							(B)has no significant
				issues in the areas of student safety, financial management, or statutory or
				regulatory compliance;
						(C)has demonstrated success in significantly
				increasing student academic achievement and attainment for all students served
				by the charter school; and
						(D)has demonstrated success in—
							(i)increasing student academic achievement as
				described in subparagraph (A) for each group of students described in section
				1111(b)(2)(C)(v)(II) and served by the charter school, except that such
				demonstration is not required in a case in which the number of students in a
				group is insufficient to yield statistically reliable information or the
				results would reveal personally identifiable information about an individual
				student; and
							(ii)closing
				achievement gaps between each such group and all populations served by the
				charter school.
							(7)High-quality
				charter school modelThe term
				high-quality charter school model means a high-quality charter
				school that has the capability of opening another such charter school under an
				existing charter, such as a feeder middle school or a secondary school that a
				middle school feeds students
				into.
					.
			10.Authorization of
			 appropriationsSection 5211
			 (20 U.S.C. 7221j) is amended to read as follows:
			
				5211.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this subpart $330,000,000 for fiscal
				year 2014 and each of the 5 succeeding fiscal
				years.
				.
		11.Conforming
			 amendments
			(a)RepealSubpart 2 of part B of title V (20 U.S.C.
			 7223 et seq.) is repealed.
			(b)Table of
			 contentsThe table of contents in section 2 is amended—
				(1)by striking the
			 item relating to section 5203 and inserting the following:
					
						
							Sec. 5203. Grants to support high-quality
				charter
				schools.
						
						;
				(2)by striking the
			 item relating to section 5204 and inserting the following:
					
						
							Sec. 5204. Facilities Financing
				Assistance.
						
						;
					and(3)by striking subpart 2 of part B of title
			 V.
				
